Notice of Pre-AIA  or AIA  Status
Notice of Allowance
1.    This notice of allowance is responsive to the after final amendments and arguments filed by Applicant on 8/10/2021. The present application is being examined under the pre-AIA  first to invent provisions.  Applicant’s arguments are persuasive as to the allowability of the claims and for the reasons presented below, all previous rejections and arguments are considered moot.  
Allowable Subject Matter
2.    Claims 1, 17, 26-31, 34-40, 465-488, 490-492, 494-496, 498-501, 503, 505 are allowed. Claims 2-16, 18-25, 32-33, 41-464, 489, 493, 497, 502, 504, 506 are cancelled. 
3. The following is an examiner’s statement of reasons for allowance.
Claims 1, 17 and 26
Applicant amended claims 1, 17 and 26 per the Examiners objection to allowable features in the prior office action. Thus, for the reasons indicated in the final action mailed 4/15/2021 (incorporated herein) claims 502, 504 and 506 were considered allowable features over the prior art of Ewing, Kim and Fadell. As amended, claims 1, 17 and 26 now require while the user touches a screen that the system reads the fingerprint  of the user to remove restrictions to use the interface and then displayed two different portions of a user interface application and while displaying the application and detecting the movement in a direction that is different than an input to navigate through content and in a third direction ceasing to display the first portion of the interface and maintaining the second portion while then displaying a different system interface than the application on the display while still maintaining display of the second portion of the first application. As noted, Kim while detecting a fingerprint and movement of or navigation of content (Fig. 25-26) in different direction, Kim does not show if the user moves finger in third direction that then the interface displays a system interface while maintaining a second displayed portion of the first interface. Similarly, in Ewing the user can provide an input into the device on a multi-axis (fig. 3), thus can interpret input in first, second and then third direction different than the first. Ewing may disclose showing 
With respect to claims 27-31, 34-40, 465-488, 490-492, 494-501, 503, 505 import the same features as depending from claims 1, 17 and 26, thus are allowed for the same reasons. For all these reasons, the claims are thus allowed over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B THERIAULT whose telephone number is (571)272-5867. The examiner can normally be reached on M-f 9-5.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/STEVEN B THERIAULT/Primary Examiner, Art Unit 2179